             Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 NDUBUISI CHIAKPO

        Plaintiff,
                                                      Civil Action No.
 v.

 IBM CORPORATION,

        Defendant.


                                   NOTICE OF REMOVAL

     TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS:

       Pursuant to 28 U.S.C. § 1446, Defendant IBM Corporation (“IBM” or “Defendant”), by its

attorneys, hereby files this Notice of Removal.       As grounds for this removal, Defendant

respectfully submits that:

       1.      On or about July 13, 2020, Plaintiff Ndubuisi Chiakpo (“Plaintiff”) commenced a

civil action against Defendant in the Middlesex County Superior Court of the Commonwealth of

Massachusetts, entitled Ndubuisi Chiakpo v. IBM Corporation, Civil Action No. 2081CV01636

(“State Court Action”).

       2.      On or about August 11, 2020, copies of the Complaint, Summons, Civil Tracking

Order and Civil Action Cover Sheet in connection with the State Court Action were served upon

Defendant.

       3.      Pursuant to 28 U.S.C. § 1446(a), true and accurate copies of all process, pleadings,

and orders served upon Defendant to date in this matter are attached hereto as Exhibit A.

       4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been filed with this

Court within thirty (30) days of service of the Summons and Complaint in the State Court Action.
               Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 2 of 21



        5.      No further proceedings have occurred in the State Court Action. Defendant has not

served any answer or responsive pleading to the Complaint, nor made any appearance or argument

before the Middlesex County Superior Court of the Commonwealth of Massachusetts.

        6.      The State Court Action is being removed to this Court on the grounds that original

jurisdiction of this action is in this Court. Specifically, all of the parties are of diverse citizenship

and more than $75,000 is in controversy.

                                  DIVERSITY JURISDICTION

        7.      This Court has original jurisdiction under the provisions of 28 U.S.C. § 1332,

because the parties are diverse and the amount in controversy exceeds $75,000.

        8.      Plaintiff is a citizen of Massachusetts. Compl. ¶ 1. Defendant is a corporation

organized under the laws of New York, with a principal place of business in Armonk, New York.

Compl. ¶ 2.

        9.      The amount in controversy exceeds $75,000 as Plaintiff claims that Defendant

discriminated against him on the basis of race, national origin and age in violation of M.G.L. c.

151B and is liable for back pay, emotional distress damages and attorneys’ fees. Compl. ¶ 52-60;

see also Civil Action Cover Sheet.

        10.     Because United States District Courts have original jurisdiction over actions

brought by diverse citizens when the amount in controversy is greater than $75,000, pursuant to

28 U.S.C. § 1332(a), removal of this case to this Court under the circumstances herein is proper.

        11.     Accordingly, the State Court Action is removable to the Court under 28 U.S.C. §

1441(a)-(b).
             Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 3 of 21



       12.       Venue is proper because the Middlesex County Superior Court of the

Commonwealth of Massachusetts, the court where the State Court Action is pending, is embraced

within “the district and division” of this Court. 28 U.S.C. § 1441(a).

       13.       By copy of this document and in accordance with the Certificate of Service,

Defendant is providing notice to all Parties in this action advising of the filing of this Notice of

Removal pursuant to 28 U.S.C. § 1446(d).

       14.       Defendant submits this Notice without waiving any defenses to the claims asserted

by Plaintiff or conceding Plaintiff has pled claims upon which relief may be granted.

       15.       Defendant will notify the Middlesex County Superior Court and Plaintiff of this

Notice of Removal by filing with the Superior Court a Notice of Filing of Notice of Removal. A

copy of that notification, which will be sent to the Middlesex County Superior Court, is attached

hereto as Exhibit B.

       WHEREFORE, Defendant prays that the State Court Action now pending against it in

Middlesex County Superior Court of the Commonwealth of Massachusetts be removed therefrom

to this Court.

                                                     Respectfully submitted,

                                                     IBM CORPORATION,

                                                     By its attorneys,

                                                     /s/ Jamie L. Kessler
                                                     Paul V. Kelly, BBO #267010
                                                     Jamie L. Kessler BBO #681867
                                                     Jackson Lewis P.C.
                                                     75 Park Plaza
                                                     Boston, MA 02116
                                                     (617) 367-0025
                                                     jamie.kessler@jacksonlewis.com
                                                     paul.kelly@jacksonlewis.com
Dated: August 31, 2020
               Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 4 of 21




                                 CERTIFICATE OF SERVICE

         This hereby certifies that on this 31st day of August, 2020, a true and accurate copy of the
above document was filed with the Court via the ECF system and served upon Plaintiff’s counsel
via first-class mail.



                                                      /s/ Jamie L. Kessler
                                                      Jackson Lewis P.C.




4852-8132-0393, v. 1
Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 5 of 21




EXHIBIT A
                          Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 6 of 21




                                            Commonwealth of Massachusetts

            MIDDLESEX,SS.                                              TRIAL COURT OF THE COMMONWEALTH
                                                                       SUPERIOR COURT DEPARTMENT
                                                                       CIVIL DOCKET NO. 20 ft CVO i&)C.

           ' Frey' Ck:6kp0                     ,PLAINTIFF(S),



                                                  DEFENDANT(S)
                                                                 SUMMONS

             THIS SUMMONS IS DIRECTED TO             reI" Cp 604 0                            (Defendant's name)

             You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
             Plaintiff's Complpint filed against you is attached to this summons and the original complaint has been
             filed in the PUJItQX Cp &'.0 Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR
                                                                                                                  RIGHTS.


             You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
             the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
             opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
             to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
             extension of time in writing from the Court.
      a      How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
             copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
                                               ponse with the Clerk's Office for Civil Business, Cciptfl'brCourt.
200             I                        My   y mail or in person, AND
          b. Delivering or mailing a copy           r response to the Plainti
                                                                           1g J          /Plaintiff at the following
              address: 10                 _____       ~ :.k Lot, 1(1                    y,
              What   to Include  in your response.    An "Answer'    is one type of response  to a Complaint. Your Answer
              must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint
              Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
              use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
              based on the same facts or transaction described in the Complaint, then you must include those claims
              in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
              lawsuit. if you want to have your case heard by a jury, you must specifically request a jury trial in your
              Answer or in a written demand for a jury trial that you must send to the other side and file with the
              court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
               "Motion to Dismiss," if you believe that the complaint is legally Invalid or legally insufficient. A Motion
               to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P.12. If
               you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
               described in the rules of the Court in which the complaint was filed, available at
               www.mass.gov.courtslcase-legal-res/rules of court.
           Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 7 of 21



 Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help,
                                                                                                 some basic
 information for people who represent themselves is available at www.mass.gov/courts/selfhe
                                                                                             lp.
 Required information on all filings: The "civil docket number appearing at the top of this
                                                                                            notice is the
 case number assigned to this case and must appear on the front of your Answer or Motion to
                                                                                              Dismiss.
 You should refer to yourself as the

Witness Hon. Judith Fabricant, Chief Justice on__________________ 20...           ,




Mi%an




Note: The number assigned to the Complaint by the clerk-Magistrate at the beginning of the lawsuit should
                                                                                                          be indicated on the
summons before it is served on the Defendant.




                                     PROOF OF SERVICE OF PROCESS

         I hereby certify that or                                20_, I served a copy of this summons,
together with a copy of the complaint in this action, on the defendant named in this summons
                                                                                              , in the
following manner (See Mass. R. Civ. P 4(d)(1-5)):




Dated:________________________ 20—       '                       Signature:


N.B.     TO PROCESS SERVER:

       PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX
                                                                                BOTH                          -

ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDA
                                                                               NT.
   I                                             Case 1:20-cv-11624
                                                                DOCKETDocument
                                                                       NUMBER  1 Filed 08/31/20
                                                                                             TrialPage
                                                                                                   Court8 of
                                                                                                          of 21
                                                                                                             Massachusetts
        CIVIL ACTION COVER SHEET                                                                                                                      The Superior Court
PLAINTIFF(S):             Ndubulsi Chlflpo                                                                                                     COUNTY
                                                                                                                                                              Middlesex
ADDRESS:                  12 Tldd Circle, LexIngton, Massachusetts 02420

                                                                                                                  DEFENDANT(S):             IBM, Corporation




ATTORNEY:                 Timothy D. Redden Jr.

ADDRESS:                  Upper Charles Law Group, LLC                                                            ADDRESS:                   I North Castle Drive, Armonk, New Yard ¶0504

 10 Kearney Road. Suite 101, Needham, PM 02494




SW:                       691225

                                                                 TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

            CODE NO.                                    TYPE OF ACTION (specify)                                                 TRACK                       HAS A JURY CLAIM BEEN MADE?
           822                                 Race. National Origin, and Age Discrimination                                      F                          (El YES          NO

if "Other" please describe:

                                                                    STATEMENT OF              DAMAGES PURSUANT TO G.L. C. 212, § 3A

The following is   full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this rorm, disregard double or treble damage claims; indicate single damages only.

                                                                                                      TORT CLAIMS
                                                                                          (attach additional sheets as necessary)

A. Documented medical expenses to date:
            Total hospital expenses .................................................................................................................................................................    $
       -
            Total doctor expenses ....................................................................................................................................................................   $
            Total chiropractic expenses ...........................................................................................................................................................      $
            Total physical therapy expenses ...................................................................................................................................................          $
         S. Total other expenses (describe below) ..........................................................................................................................................
                                                                                                                                                                                   Subtotal (A):         $

                                                                                                                                                                                                         $   >250,000
B. Documented lost wages and compensation to date ......................................................................................................................................
C . Documented property damages to dated ......................................................................................................................................................


D. Reasonably anticipated future medical and hospital expenses ....................................................................................................................                      $
E. Reasonably anticipated lost wages ...............................................................................................................................................................     $   >1001000
                                                                                                                                                                                                             'iuu,Cull-
F. Other documented items of damages (describe below) ................................................................................................................................                   $
 Emotional Distress Damages

G. Briefly describe plaintiffs injury, including the nature and extent of injury:
 Loss of income and emotional distress due to wrongful termination and discriminatory treatment
                                                                                                                                                                                    TOTAL (A-F):S            >450.000

                                                                                              CONTRACT CLAIMS
                                                                                     (attach additional sheets as necessary)

Provide a detailed description of claims(s):
                                                                                                                                                                                           TOTAL: $



Signature of Attorney/Pro So Plaintiff: X                                                                      Date: July 9, 2020
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 MCAD Docket No.: 17BEM01603 (Probable Cause issued)
                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with Information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute 2s9jItion.


Signature of Attorney of Record: X                                                          ,,,'                                                                                               Date: July 9, 2020
                                     CaseCIVIL ACTION COVER
                                         1:20-cv-11624      SHEET
                                                       Document     INSTRUCTIONS
                                                                1 Filed 08/31/20 Page 9 of 21
                                    SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

    AC Actions kwotvinoitrn State&tunlclealitv •                         ER Equitable Remedies                                           RPRealProgeth

   AA1 Contract Action involving Commonwealth.               001 Specific Performance of a Contract         (A)            CDI Land Taking                             (F)
        Municipality. MBTA. etc.              (A)            002 Reach and Apply                            (F)            CO2 Zoning Appeal, G.L. c. 40A              (F)
   A81 Tortious Action Involving Commonwealth,               003 Injunction                                 (F)            CO3 Dispute Concerning Title                (F)
        Municipality, MBTA, ate.              (A)            004 Reform! Cancel Instrument                  (F)            C04 Foreclosure of a Mortgage               (X)
   AOl Real Property Action Involving                        005 Equitable Replevin                         (F)            COD Condominium Usti & Charges              (X)
        Commonwealth, Municipality, MBTA etc. (A)            DOG Contribution or Indemnification            (F)            C99 Other Real Property Action              (F)
   Aol Equity Action Involving Commonwealth.                 Do? Imposition of a Trust                      (A)
        Municipality, MBTA, etc.              (A)            DOS Minority Shareholder's Suit                (A)                   MC Miscellaneous CMIActlens
   AEI Administrative Action involving                       DOD Interference In Contractual Relationship   (F)
        Commonwealth. Municipality, MBTA,etc. (A)            DID Accounting                                 (A)            E18 Foreign Discovery Proceeding            (X)
                                                             of Enforcement of Restrictive Covenant         (F)            E97 Prisoner Habeas Corpus                  (X)
             CN Contractlfluslness Cases                     012 Dissolution of a Partnership               (F)            E22 Lottery Assignment, G.L. C. 10 §28      (X)
                                                             013 Declaratory Judgment, G.L. c.231A          (A)
   AOl Services, Labor, and Materials          (F)           014 Dissolution of e Corporation               (F)                  AS AbtisthlarassnlentPleventlOfl
   A02 Goods Sold and Delivered                (F)           099 Other Equity Action                        (F)
   A03 Commercial Paper                        (F)                                                                         E15 Abuse Prevention Petition, G.L. C. 209A (X)
   A04 Employment Contract                     (F)                                                                         E21 Protection from Harassment. G.L. C. 258E(X)
                                                             PA Civil Actions Involving Incarcerated Party t
   AOS Insurance Contract                      (F)
   A08 Sale or Lease of Real Estate            (F)
                                                             PAl Contract Action involving an
   Al2 Construction Dispute                    (A)                                                          (A)
                                                                 Incarcerated Party                                        E02 Appeal from Administrative Agency,
   A14 Interpleader                            (F)
   SAl Governance, Conduct, Internal
                                                             Pal Tedious Action involving an                                   G.L. C. 30A
                                                                 Incarcerated Party                         (A)            E03 Certiorari Action, G.L. c.249 §4
        Affairs of Entitles                    (A)
                                                             PCI Real Property Action involving an                         EOS Confirmation of Arbitration Awards
   BA3 Liability of Shareholders, Directors,                                                                (F)
                                                                  Incarcerated Party                                       EOG Mass Antitrust Act, G. L. c. 93 19
        Officers. Partners. etc.               (A)
                                                             P01 Equity Action InvoMng an                                  ED? Mass Antitrust Act, C. L. c. 93 §8
   BB1 Shareholder Derivative                  (A)                                                          (F)
                                                                  Incarcerated Party                                       E08 Appointment of a Receiver
   882 Securities Transactions                 (A)
                                                             PEI Administrative Action involving an                        E09 Construction Surety Bond, G.L. c. 149
   aCi Mergers, Consolidations, Sales of                                                                    (F)
                                                                  Incarcerated Party
        Assets, Issuance of Debt. Equity, etc. (A)                                                                              §§29.29A
   BD1 Intellectual Property                   (A)                                                                         E10 Summary Process Appeal
                                                                                  TR Torts                                 Eli Worker's Compensation
   BD2 Proprietary Information or Trade
        Secrets                                (A)                                                                         EIS Auto Surcharge Appeal
   SGI Financial lnstitutions!Funds            (A)            803 Meter Vehicle Negligence- Personal                       El? Civil Rights Act, G.L. c.12 §lIH
                                                                  Injury/Property Damage               (F)                 524 Appeal from District Court
   DM1 Violation of Antitrust or Trade
                                                              804 Other Negligence - Personal                                  Commitment. G.L. c.123 §9(b)
        Regulation Laws                         (A)                                                    (F)
                                                                  Injury/Property Damage                                   E25 Pleural Registry (Asbestos cases)
   MD Other ContractlBuslness ActIonS Specify (F)                                                      (A)
                                                              805 Products Liability                                       E94 Forfeiture, G.L. c285 §58
                                                              BOG Malpractice' Medical! Wrongful Death (A)                 E95 Forfeiture, G.L. c.94C §47
                                                              807 Malpractice .Other                   (A)                 E99 Other Administrative Action
     Choose this case type if ANY party is the                808 wrongful Death. G.L. c.229 §2A       (A)                 ZO1 Medical Malpractice - Tribunal only,
    Commonwealth, a municipality, the MBTA. or any            815 Defamation                           (A)                      G.L. c. 231 §608
    other governmental entity UNLESS your use Is              819 Asbestos                             (A)                 Z02 Appeal Bond Denial
    case type listed under Administrative Civil Actions       820 Personal Injury. Slip & Fall         (F)
    (AA).                                                     821 Environmental                        (F)                            Fiytt'11G7T'flLFt!liT2]
                                                              822 Employment Discrimination            (F)
    tChoose this was type if ANY party is an                  DEl Fraud, Business Torts. etc.          (A)                 512 SOP Commitment, G.L. c. 123A§12         (X)
    incarcerated party. UNLESS your case is a case            899 Other Tortious Action                (F)                 E14 SOP Petition, G.L. c. 123A §9(b)        (X)
    type listed under Administrative Civil Actions (AA)
    or Is a Prisoner Habeas Corpus case (ED?).                                                                                       RC RoslrlctetCIvlLAci!Qili
                                                                                                                           E19 Sex Offender Registry. G.L. c.G §178M (X)
                                                                                                                           Efl Minor Seeking Consent. G.L. c.112 §129 (X)
                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET

            EXAMPLE:
            CODE NO.                         TYPE OF ACTION (specify)                  TRACK                      HAS A JURY CLAIM BEEN MADE?


            803                   Motor Vehicle Negligence-Personal Injury                   F   .
                                                                                                                     YES              0 NO
                                             STATEMENT OF DAMAGES PURSUANT TO G.L. C. 212, § 3A
DUTY OF THE PLAINTIFF 'The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk.magls!ratP shall not accept for fillnq a complaint except as
otherwise provided by law, unless It Is accompanied by such a statement signed by the attorney or pro se party.

DUTY    OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff Is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                   A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                             FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                            MAY RESULT IN DISMISSAL OF THIS ACTION.
                Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 10 of 21



                         Commonwealth of Massachusetts
                                   Trial Court
                        Superior Court of Middlesex County
MIDDLESEX. ss.                                                        Civil Action No.



                                       )
NDUI3UISI CHIAK.PO                     )
         Plaintiff                     )
                                       )           COMPLAINT AND
V.                                     )       REQUEST FOR JURY TRIAL
                                       )
IBM, CORPORATION,                      )
         Defendant                     )

                                               Parties

I. Plaintiff. Ndubuisi Chiakpo (hereinafter, "Plaintiff" or "Mr. Chiakpo"), is an individual

     residing at 12 Tidd Circle, Lexington. Middlesex County, Massachusetts 02420.

     Defendant, IBM Corporation (hereinafter, "Defendant" or "IBM") is a corporation with a

     principal office located at 1 North Castle Drive, Armonk. New York 10504, a usual place of

     business located at 550 King Street. Littleton, Middlesex County, Massachusetts 01460 and a

     registered agent in the Commonwealth of Massachusetts of C I Corporation System, 155

     Federal Street, Suite 700, Boston, Suffolk County, Massachusetts 02110.

                                            Jurisdiction

     Jurisdiction is proper because the damages at issue in all reasonable likelihood are greater

     than fifty thousand dollars.

                                               Venue

     Venue is proper in this Court because the plaintiff resides in this jurisdiction; all named

     defendants are located in or adjacent to this jurisdiction, have a usual place of business in or
               Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 11 of 21



   adjacent to, or otherwise reside in the Commonwealth of Massachusetts and because the

   nexus of events giving rise to this cause of action occurred in or adjacent to this venue.

                                                Facts

   Plaintiff is sixty five years old. His date of birth is December 21, 1954.

   Plaintiff's national origin is Nigerian and his race is black.

   At the time of Plaintiffs termination from Defendant, he was sixty two years old.

   At the time of Plaintiffs termination from Defendant, he had worked for Defendant for thirty

   seven years, beginning in September 1986.

   Plaintiff began his most recent position with Defendant as Program Director of Worldwide

   Security Services ('Program Director") in 2014.

I 0.Plaintiff's position required that he build security services opportunities and enable regional

   sales teams to build valuable partnerships around the world, including in Africa and Europe.

1l.To achieve these goals.. Plaintiff would often travel in his capacity as Program Director.

1 2.Ptaintiff never received any discipline or complaints during his tenure with Defendant.

13.Ptaintiff received performance based commission every quarter in his role as Program

   Director.

14.1n or around January 2016, Christopher McCurdy ("McCurdy" or "Mr. McCurdy"), who is a

   Caucasian, American in his early forties, was assigned to be the Vice President of Worldwide

   Security Services and became Plaintiff's supervisor.

I 5.McCurdy resides in Dallas, Texas.

I 6.Plaintiff did not meet McCurdy in person until January 2017, despite numerous attempts to do

   SO.




                                                  2
                Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 12 of 21



1 7.McCurdy supervised approximately ten other employees of Defendant in similar positions to

   Plaintiff.

1 8.Upon information and belief, Plaintiff was the only Black and only Nigerian person under

   McCurdy's supervision.

19.ln 2016. McCurdy would no longer allow Plaintiff to travel in order to perform the duties

   required of his position.

20.During this time, McCurdy allowed Plaintiff's similarly situated coworkers travel to perform

   the duties of their position.

21.1n June 2016, Plaintiff requested that McCurdy allow him to travel and explore additional

   business opportunities to take advantage of with his position.

22.1n or around September or October 2016, Plaintiff learned of a new assignment in Dubai.

23.Plaintiff requested that McCurdy allow him to work on the assignment in Dubai.

24.McCurdy originally stated that Plaintiff was not qualified for the assignment.

25.After receiving Plaintiff's Curriculum Vitae ("CV"), McCurdy stated that Plaintiff could

   interview for the assignment.

26.After interviewing for the assignment,. Plaintiff was told that Defendant would make its

   decision in the first quarter of 2017.

27.1n or around the fall or winter of 2016, McCurdy gave some of Plaintiff's assignments to a

   White, American employee of Defendant who was in his thirties and was at a lower level than

   Plaintiff.

28.1n or around December 2016, Plaintiff submitted a list of his accomplishments as Program

   Director in 2016 prior to leaving for vacation.




                                                 3
                 Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 13 of 21



29.This list was to be used in Plaintiff's yearly performance evaluation, which was to be held in

   early 2017.

30.1n or around December 2016, Plaintiff participated in an internal conference call regarding a

   deal he was driving with a major European telecommunications company.

31.1n or around January 2017, there was a meeting scheduled in Paris, France involving the

   major European telecommunications company and Defendant to discuss the deal.

32.Despite Plaintiff's extensive prior work on the matter, he was not assigned to the Paris

   meeting.

33.Instead. McCurdy sent another employee of Defendant, who was White, American, in his

   forties, and had the same job title as Plaintiff in Plaintiffs place.

34.1n or around December 2016, Plaintiff requested that McCurdy formally evaluate his work

   performance.

35.McCurdy never evaluated Plaintiff's work performance as requested.

36.1n or around January 2017, Plaintiff met McCurdy in person for the first time at Defendant's

   yearly kickoff meeting.

37.Plaintiff again requested to be assigned more work.

38.McCurdy assured Plaintiff that he would be assigned to play a larger role in business

   opportunities in North America.

39.1n or around February 2017, Plaintiff talked to McCurdy's secretary and attempted to

   schedule a meeting with McCurdy to discuss why he had not received his commission for the

   fourth quarter of 2016, despite his good performance.

40.McCurdy indicated that he believed Plaintiff's performance in the fourth quarter of 2016 was

   poor, until Plaintiff brought to his attention Plaintiff's accomplishments for 2016.



                                                  'ii
                  Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 14 of 21



41. Then, in May 2017, Plaintiff received only part of the commission he had originally

   anticipated.

42.On or about March 28, 2017, Plaintiff had a phone call with McCurdy and McCurdy

   informed him he was to be terminated effective at the end of April 2017.

43.When informing Plaintiff of his termination, McCurdy said something to the effect of that

   Plaintiff should have vested by now and that he should take his retirement and move on.

44.Plaintiff then inquired into the reasons for his termination.

45.When Plaintiff inquired into the reasons for his termination, McCurdy stated that Plaintiff

   received a score of 9'5" on his evaluation.

46.This form of evaluation was unfamiliar to prior performance evaluations, which had been

   based on a 1/2+12/3 scale.

47.The normal practice at Defendant was for employees to receive two negative performance

   evaluations prior to termination.

48.Prior to March 2017, Plaintiff had not received a negative evaluation during his thirty seven

   years with Defendant.

49.Plaintiff never received a physical copy of his termination letter.

50.The only termination letter Plaintiff received was via email and it was formatted so he could

   not print, forward, or copy it.

51.Plaintiff tried to use Defendant's formal escalation process with upper management and

   human resources to protest his disagreement with the reason for his termination, but he

   received no response.

                                             Count I
                                Violation of M.G.L. Chapter 151B:
                                       Race Discrimination

52. Mr. Chiakpo restates and incorporates Paragraphs I 51 as fully set forth herein.
                                                         -




                                                  Li
           Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 15 of 21



By the acts enumerated herein, IBM discriminated against Mr. Chiakpo in violation of

Chapter 151B.

As a result of their violation of Chapter 151 B, Mr. Chiakpo has suffered damages in the form

of lost wages, emotional harm, costs and attorney'ifees, plus interest.

                                        Count It
                           Violation of M.G.L. Chapter 1518:
                            National Origin Discrimination

Mr. Chiakpo restates and incorporates Paragraphs I- 54 as fully set forth herein.

By the acts enumerated herein, IBM discriminated against Mr. Chiakpo in violation of

Chapter 151B.

As a result of their violation of Chapter 151 B. Mr. Chiakpo has suffered damages in the form

of lost wages, emotional harm, costs and attorney's fees, plus interest.

                                         Count I
                           Violation of M.G.L. Chapter 1518:
                                   Age Discrimination

Mr. Chiakpo restates and incorporates Paragraphs 1- 57 as fully set forth herein.

By the acts enumerated herein, IBM discriminated against Mr. Chiakpo in violation of

Chapter 151 B.

As a result of their violation of Chapter 151 B, Mr. Chiakpo has suffered damages in the form

of lost wages, emotional harm, costs and attorney's fees, plus interest.
              Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 16 of 21



WHEREFORE, Ndubuisi Chiakpo hereby requests that request that this Honorable Court enter a

judgment which awards him the following relief:

       I. Pursuant to Counts I-Ill, that judgment enter for Ndubuisi Chiakpo, in an amount to be

          determined at Trial, plus costs, interest and attorney's fees as allowed by law;

       2. Such other and further relief as the Court deems just and proper.

MR. CHIAKPO DEMANDS A JURY TRIAL ON ALL COUNTS SO TRIABLE

                                                        NDUBUJSI CHIAKPO
                                                        BY HIS ATTORNEY,
                                                                     I.


                                                        Timothy D. Rddden Jr. (BBO#: 691228)
                                                        Upper Charles Law Group, LLC
                                                        10 Kearney Road, Suite 101
                                                        Needham, MA 02494
                                                        T: 617-600-7170
                                                        F: 781-444-2461
                                                        trodden(uclawgroup.com




                                                    7
                             Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 17 of 21
                                                      I   DOCKET NUMBER            I Trial Court of Massachusetts
I          CIVIL TRACKING ORDER

    CASE NAME:
                 (STANDING ORDER 1-88)               I
                                                      I
                                                          2081CV01636                  The Superior Court

                                                                                       Michael A. Sullivan. Clerk of Court
                                                                                                                                101

       Chiakpo, Ndubuisi vs. IBM, Corporation                                          Middlesex County
                                                                                   I COURT NAME & ADDRESS
I TO: Timothy Daniel Rodden, Jr., Esq.                                                 Middlesex County Superior Court - Woburn
I       Upper Charles Law Group                                                        200 Trade Center
I       10 Kearney Rd                                                              I   Woburn, MA 01801
I       Suite 101
I       Needham, MA 02494                                                          I
                                                  TRACKING ORDER F - Fast Track
                                                                          -



              You are hereby notified that this case is on the track referenced above as per Superior Court Standing
       Order 1-88. The order requires that the various stages of litigation described below must be completed not later
       than the deadlines indicated.


                  STAGES OF LITIGATION                                                    DEADLINE

                                                                               SERVED BY             FILED BY        HEARD BY


       Serviceofroóèss made and return filed with the Court                                          10113/2020


       Response to the complaint filed (also see MRCP 12)                                 ° j;       11/12/2020

                                                                                11/12/2020           12/14/2020      01/11/2021
       All motions under MRCP 12. 19, and 20

                                                                                11/12/2020           12/14/2020      01/11/2021
       All motions under MRCP 15

        All discovery requests and depositions served and non-expert            05/11/2021
        depositions completed                                                                    j              "w,

                                                                                                                   7>


        All motions under MRCP 56                                                06/10/2021          07/1212021


        Final pre-trial conference held and/or firm trial date set             a.4Jrti
                                                                                                 ;c                  11/08/2021


        Case shall be resolved and judgment shall issue by                      ),, f.L! tih;t;r                   07/15/2022




                                                                                            I               .                     -




       The final pretrial deadline is not the scheduled date of the conference. You will be notified of that date at a
                                                                                                                       later time.

       Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
       This case is assigned to



      DATE ISSUED        I ASSISTANT CLERK                                                                   PHONE
                                                                                                                  (781)939-2745
         0711512020      1      Dia S Roberts-Tyler
Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 18 of 21




EXHIBIT B
           Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 19 of 21



                         COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss                                            SUPERIOR COURT DEPARTMENT
                                                         CIVIL ACTION NO. 2081CV01636


 NDUBUISI CHIAKPO,

                Plaintiff,

 v.

 IBM, CORPORATION,

                Defendant.


                     NOTICE OF FILING OF NOTICE OF REMOVAL

To:    Middlesex County Superior Court
       200 Trade Center
       Woburn, MA 01801

       PLEASE TAKE NOTICE that a Notice of Removal in the above action from the Middlesex

County Superior Court has been duly filed in the United States District Court for the District of

Massachusetts. Attached hereto is a copy of that Notice of Removal.
          Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 20 of 21



                                         Respectfully submitted,

                                         IBM CORPORATION,

                                         By its attorneys,

                                         /s/ Jamie L. Kessler
                                         Paul V. Kelly, BBO #267010
                                         Jamie L. Kessler BBO #681867
                                         Jackson Lewis P.C.
                                         75 Park Plaza
                                         Boston, MA 02116
                                         (617) 367-0025
                                         jamie.kessler@jacksonlewis.com
                                         paul.kelly@jacksonlewis.com
Dated: August 31, 2020
               Case 1:20-cv-11624 Document 1 Filed 08/31/20 Page 21 of 21



                               CERTIFICATE OF SERVICE

        This certifies that on August 31, 2020, a copy of the foregoing document was served upon
Plaintiff's attorney via first-class mail, postage prepaid.



                                                   /s/ Jamie L. Kessler
                                                   Jackson Lewis P.C.

4848-8774-1129, v. 1
